DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed on 03/15/2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argued that Sasaki discloses the number of silicon carbide particles per unit area on a surface of the substrate is same as the number of the silicon carbide particles per unit area in a cross section and does not teach the number of the silicon carbide particles per unit area on a surface of the substrate is smaller than the number of the silicon carbide particles per unit area in a cross section of the substrate.
	Examiner respectfully disagrees with the argument.
Sasaki does teach the number of the silicon carbide particles per unit area on a surface of the substrate is smaller than the number of the silicon carbide particles per unit area in a cross section of the substrate (e.g. Sasaki teaches that a substrate 21, and a surface (32a) of the substrate are made of a silicon carbide material, wherein the silicon carbide particles have a diameter less 2 micrometer, see par. 0043, 0105. In addition, the area (32) of the surface 32a is much smaller than the area of substrate 21, see figure 3, par 0020, 0189). Thus, the number of silicon carbide particles contains on the surface (32a) of the substrate is smaller than the number of silicon carbide particles per unit area in a cross section of the substrate 21. Therefore, applicant’s arguments do not distinguish over the cited reference with respect to claim 1. As a result, the previous rejection sustains.
	Regarding claim 6, applicant argued that the heating treatment is not performed after the blasting, and examiner agrees. Therefore, the rejection of claim 6 is withdraw and allowed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (USPN 2007/0217114).
Regarding claim 1, Sasaki discloses a ceramic substrate (such as 21, see figure 1, 3) which is made of a dielectric material including silicon carbide particles as a forming material (see par. 0104), wherein the number of the silicon carbide
particles per unit area on a surface (a surface of protrusions 32) of the substrate is smaller than the number of the silicon carbide particles per unit area in a cross section of the substrate (21, 31) (the areas of the protrusions 32 are smaller than the areas of the cross sections 21. 31, the amount silicon carbide particles on the surface 32 will be smaller, see figure 3).
Regarding claim 2, Sasaki discloses wherein an average particle diameter of the silicon carbide particles is 0.2 um or less (see par. 0112).
Regarding claim 3, Sasaki discloses a susceptor (12, see figure 1) comprising: the ceramic substrate (21), wherein a surface of the ceramic substrate is a mounting surface on which a plate-shaped sample (a wafer W) is mounted.

Regarding claim 4, Sasaki discloses an electrostatic chuck device (11, see figure 1) comprising: an electrostatic chuck part which includes the ceramic substrate (21) as a mounting plate, a supporting plate (22), an electrostatic attraction electrode (23) provided between the ceramic substrate and the supporting plate, and an insulating material layer (24) that insulates surroundings of the electrostatic attraction electrode; a temperature adjusting base part (14); and an adhesive layer (13, see par. 0155) provided between the electrostatic chuck part and the temperature adjusting base part.
Regarding claim 5, Sasaki discloses wherein the dielectric material includes aluminum oxide particles or yttrium oxide particles having an average crystal grain size of 5 um or less, as a main phase (88% amount of aluminum oxide, see par 0040, 0107), and silicon carbide particles having an average particle diameter of 0.2 micrometer or less, as a sub- phase (12% SiC) (see par. 0112, 0107).
Allowable Subject Matter
3.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836